Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 1-16 is/are pending in this office action.
No claim(s) is/are amended, new or cancelled.
Claim(s) 1-16 is/are rejected. This rejection is FINAL.

Response to Arguments
Applicant’s arguments, see pp. 1-2, filed 09-17-2020, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Publication No. 2013/0275363 issued to Wu et al. in view of US Publication No. 2015/0156174 issued to Fahey et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2016/0323377 issued to Einkauf et al.

Regarding claim 1, Einkauf teaches a system for providing access to logs and/or history information for jobs that were processed or run on a cluster that was automatically terminated, the system comprising: 
a persistence storage facility, configured to save job history, configuration, and/or log files related to a cluster that was automatically terminated as part of an auto-scaling event even after the cluster is terminated (¶33 - a monitoring service and metrics aggregator 160 (which may collect or receive metrics information from monitoring components 124 and then aggregate at least some of those metrics), an auto-scaling rules engine 165 (which may evaluate expressions that are depending on the collected, received, and/or aggregated metrics and that represent auto-scaling trigger conditions), a resource manager 150, and a resource management database; ¶56 - service provide may automatically terminate the DCS (e.g., the MapReduce cluster) when processing of the MapReduce application is complete; ¶133 -  object storage service 1000 may be configured to internally replicate data objects for data redundancy and resiliency purposes);
a terminated job history server, configured to serve requests for logs and histories associated with jobs that ran on the clusters that were automatically terminated as part of an auto-scaling event (¶35 - resource usage data, which may include the past task execution history for a client 110, resource utilization history, billing history, and overall resource usage trends for a given set of resource instances that may be usable for the client's tasks. In some cases, the resource manager 150 may use past resource usage data and trends for a given set of resource instances to develop projections of future resource usage, and tracks information for a system involved in auto-scaling of cluster, see at least ¶35-38); and 
a cluster proxy server, providing a proxy layer to redirect requests regarding terminated cluster job history, configuration, and/or log files to the terminated job history server (¶33 - in response to determining that an auto-scaling trigger condition evaluates true, the auto-scaling rules engine 165 may send a notification to resource manager 150 indicating that an automatic scaling should be performed, in response to which resource manager 150 may initiate the addition or removal of resource capacity for the affected instance group; ¶34 - specify a scaling action to take when the expression evaluates true (e.g., add or remove capacity), may specify an amount or percentage by which to increase or decrease capacity, and/or may identify the cluster (and/or instance group(s) thereof), to which the policy applies; ¶56-59 - service provide may automatically terminate the DCS (e.g., the MapReduce cluster) when processing of the MapReduce application is complete (not shown). Note also that, in some embodiments, the client may be able to monitor the health of the DCS (e.g., the MapReduce cluster) and/or the progress of the MapReduce application various monitoring tools or utilities that are exposed by the service provider, […], able to add capacity to or remove capacity from the DCS/cluster at any time in order to handle more or less data. The service provider may also expose one or more debugging utilities (e.g., through a GUI, command line interface, script, API, or another interface mechanism); ¶60 – aggregate ouput data). 

Regarding claim 10 , Einkauf teaches a method of providing access to logs and/or history information for jobs that were processed or run on a cluster that was automatically terminated, the method comprising:
saving job history and/or log flies associated with clusters that were automatically terminated as part of an auto-scaling event in a persistent storage facility (¶56 - client may be able to monitor the health of the DCS (e.g., the MapReduce cluster) and/or the progress of the MapReduce application various monitoring tools or utilities that are exposed by the service provider using (e.g., through a GUI, command line interface, script, API, or another interface mechanism)); 
receiving a request from a user for information pertaining to a job, the request received at a cluster proxy server (¶61 - a service customer or subscriber may be able to define an auto-scaling policy that is dependent on expressions based on a variety of trigger types (metrics) from a variety of trigger sources. For example, some metrics used in the expression that will be evaluated (e.g., by an auto-scaling rules engine) as part of an auto-scaling policy may be collected by a separate monitoring service on the service provider network (e.g., one that collects internally accessed metrics that are emitted from the cluster, a resource instance, or an application)); 
determining by the cluster proxy server if the request pertains to a job that, was processed or run on a cluster that was automatically terminated as part of an auto-scaling event (¶61 - some metrics used in the expression that will be evaluated (e.g., by an auto-scaling rules engine) as part of an auto-scaling policy may be collected by a separate monitoring service on the service provider network, […], trigger sources may include a custom application (e.g., a customer application that has been instrumented to emit one or more custom metrics) or another service within the service provider network. As described herein, the trigger data may include performance or behavior metrics, storage metrics (e.g., consumption of storage, remaining capacity), cron-like expressions (e.g., time information, clock/calendar types of triggering information), metrics indicating the state or number of pending or currently executing jobs, pricing information, cost information, or other metrics that may or may not be specific to MapReduce clusters); 
upon a determination that the request pertains to a job that was processed or ran on a cluster automatically terminated as part of an auto-scaling event, directing by the cluster proxy  (¶62 - a default set of metrics may be made available by default and customers may (or may not) add to the set of metrics available for use in making auto-scaling decisions by defining one or more other metrics. In some embodiments, the service provider may add to the set of default metrics in response to determining the types of metrics that customers appear to be interested in and/or in response to determining that other metrics correlate well with certain types of auto-scaling decisions. For example, it may be determined that some combinations of default and/or custom metrics may make better triggers for making auto-scaling decisions than those default or custom metrics alone. In some embodiments, the systems described herein may provide a framework to allow customer applications to be able to define and report their own metrics, and to define and apply their own policies for auto-scaling); and  
 providing, by the terminated job history server through access to a storage facility, access to logs and/or history information requested by the user (¶56 - client may be able to monitor the health of the DCS (e.g., the MapReduce cluster) and/or the progress of the MapReduce application various monitoring tools or utilities that are exposed by the service provider using (e.g., through a GUI, command line interface, script, API, or another interface mechanism); ¶62 - metrics that may be defined (or selected) by a customer for use in making auto-scaling decisions may include overall memory available in a cluster (e.g., if running a high memory intensive application), or local HDFS disk capacity (e.g., in clusters that are running for a long time and tend to fail due to filling up their disks). In general, customers may define, or select for use in making auto-scaling decisions, metrics that give insight into the utilization and/or behavior of resources that are heavily used by their applications and/or workloads. In some embodiments, customers may (within their applications) be able to set their own counters (e.g., to reflect application-specific metrics), and may be able to use the values of those counters in making auto-scaling decisions).

Regarding claim 2, Einkauf teaches the system of claim 1, wherein the persistence storage facility confirms or ensures that the job history configuration, and/or log files are saved and accessible after cluster termination (¶63 - clusters created in the distributed computing environment may emit metrics to the exiting monitoring service by default, and the service provider may control what metrics are emitted to the monitoring system; ¶137 – storage system).  

Regarding claim 3, Einkauf teaches the system of claim 1 wherein, the terminated job history server is implemented once for each type of job (¶62 - systems described herein may provide a framework to allow customer applications to be able to define and report their own metrics, and to define and apply their own policies for auto-scaling; ¶140 - directly interact with computation and storage resources on provider network to provision or otherwise configure the resources for specific distributed computing systems). 

Regarding claim 4, Einkauf teaches the system of claim 1, wherein the terminated job history server is persistent (¶145 -  data set for the distributed computing system may be instantiated on data store) and multi-tenant (¶61 - some metrics used in the expression that will be evaluated (e.g., by an auto-scaling rules engine) as part of an auto-scaling policy may be collected by a separate monitoring service on the service provider network (e.g., one that collects internally accessed metrics that are emitted from the cluster, a resource instance, or an application). Other trigger sources may include a custom application (e.g., a customer application that has been instrumented to emit one or more custom metrics) or another service within the service provider network).

Regarding claim 5, Einkauf teaches the system of claim 1, wherein the cluster proxy further maintains a job history server for graphical user interface (GUI) access to jobs it has run (¶56 - client may be able to monitor the health of the DCS (e.g., the MapReduce cluster) and/or the progress of the MapReduce application various monitoring tools or utilities that are exposed by the service provider using (e.g., through a GUI, command line interface, script, API, or another interface mechanism); ¶146 -  compute node may also include one or more data access modules that access a data storage service to obtain metadata or access data objects (or data files) maintained in data store 1120 by an object storage service on behalf of its processing module). 

Regarding claim 6, Einkauf teaches the system of claim 1, wherein the cluster proxy server is configured to perform authentication, authorization, and/or routing (¶56 - client may be able to add capacity to or remove capacity from the DCS/cluster at any time in order to handle more or less data through the service provider; ¶137 -  a user may need to be designated as a privileged user in the system (and/or for a particular bucket in the system) in order to check a versioning state, modify a versioning state, delete objects and/or keys, retrieve logically deleted data, set permissions on buckets or objects thereof, etc.). 

Regarding claim 7, Einkauf teaches the system of Claim 6, wherein the authentication performed by the cluster proxy server is based at least in part on cookies verifying that the request is made by an authorized user (¶137 -  a user may need to have special permission (e.g., a particular access role) to be able to perform certain operations in the storage system. For example, a user may need to be designated as a privileged user in the system (and/or for a particular bucket in the system) in order to check a versioning state, modify a versioning state, delete objects and/or keys, retrieve logically deleted data, set permissions on buckets or objects thereof, etc.). 

Regarding claim 8, Einkauf teaches the system of claim 6, wherein the authorization is performed by the cluster proxy server based at least in part on matching hostname information associated with the request with stored node information (¶137 - storage systems described herein may include support for the following storage related tasks: creating buckets, storing and retrieving data in buckets (e.g., using a unique key, which may be assigned by the developer of the data or owner of the bucket), deleting data, and/or listing stored objects. In some embodiments, a user may need to have special permission (e.g., a particular access role) to be able to perform certain operations in the storage system. For example, a user may need to be designated as a privileged user in the system (and/or for a particular bucket in the system) in order to check a versioning state, modify a versioning state, delete objects and/or keys, retrieve logically deleted data, set permissions on buckets or objects thereof, etc., […], such permissions may be automatically granted to and/or controlled by the bucket owner. In other embodiments, such privileges may be designated and/or granted to users by other means and/or based on factors other than bucket ownership. In various embodiments, some or all of these permissions may be granted and/or controlled on a bucket basis. In other embodiments, one or more of these permissions may be granted and/or controlled on an individual object basis, or on the basis of the object type or content type). 

Regarding claim 9, Einkauf teaches the system of claim 1, wherein the cluster proxy server redirects requests by appending information about a storage facility and credentials to retrieve the job history and/or log tiles from storage facility by the terminated job history server (¶130 -  model presented to a client 1040 by interface 1010, the storage service may be organized as an arbitrary number of buckets 1020a-1020n accessible via interface 1010. In general, a bucket is a logical container in which objects may be stored in a storage system on behalf of a user, where the objects are the fundamental entities stored in the storage system. In some embodiments, the stored objects may include object data and/or metadata. For example, each object may include a data object portion, and a metadata portion. In some embodiments, every object may be contained in a bucket, and every object may be addressable using a combination of a bucket identifier and one or more identifiers of the object itself (e.g., a user key or a combination or a user key and a version identifier); ¶137 - a user may need to have a particular access role in order to list stored objects and/or retrieve stored objects).
Claim 11 is rejected for the same reasons set forth in the system of claim 9.

Regarding claim 12, Einkauf teaches the method of claim 10, further comprising:
 upon a determination that the request pertains to a job that is currently running on an active cluster (¶53 -  client uploading the MapReduce type application and target data for the application to an object storage system at a service provider, as in 410. For example, the data may be uploaded to one or more physical storage devices of the service provider using an import feature or other input interface of the service, by establishing a dedicated network connection to the service provider, or by writing the data directly to a cluster that is already running), directing by the cluster proxy server the user request to the active cluster (¶54 - client configuring (or requesting the configuration of) a distributed computing system (DCS), such as a MapReduce cluster, via a distributed computing service, as in 420. For example, the client may configure (or request the configuration of) a cluster of computing nodes (hosts) to collectively execute MapReduce type applications on behalf of service clients, where each node (host) includes one or more CPU cores). 

Regarding claim 13, Einkauf teaches the method of claim 12, wherein the directing by the cluster proxy server the user request to the active cluster comprises directing the request to the relevant job history server of the active cluster (¶114 - executing the given application may include applying the defined auto-scaling policies, as needed. Note that, in some embodiments, one or more of the auto-scaling policies that are associated with a cluster (or with one or more instance groups thereof) may be modified during execution of a given application (e.g., in response to input received from a client by the service)). 

Regarding claim 14, Einkauf teaches the method of claim 10, wherein the request from the user is received via a web server, and wherein the web server sends the request to the cluster proxy server (¶54 - client configuring (or requesting the configuration of) a distributed computing system (DCS), such as a MapReduce cluster, via a distributed computing service, as in 420. For example, the client may configure (or request the configuration of) a cluster of computing nodes (hosts) to collectively execute MapReduce type applications on behalf of service clients, where each node (host) includes one or more CPU cores, […], the client may be able to specify various parameters of the cluster and/or the job to be executed on the cluster (e.g., the number of virtualized resource instances to provision in the cluster, the types of instances to use, the applications to install, and/or the locations of the application and its target data) through a GUI). 

Regarding claim 15, Einkauf teaches the method of claim 10, wherein the cluster proxy is configured to parse any links contained in persistent job history servers to confirm that such links are in useable format and reference data stored at the storage facility (¶128 - monitoring service may receive metrics from one or more computing resource instances within the cluster (some of which may belong to different instance groups). The method may also include the monitoring service aggregating at least some of the received metrics and making them available to an auto-scaling rules engine (e.g., by passing them to the auto-scaling rules engine or by storing them in a memory that is accessible to the auto-scaling rules engine), as in 930. As illustrated in FIG. 9 by the feedback from 930 to 920, the monitoring service may continue to receive metrics from the cluster, aggregate them, and/or make them available to the auto-scaling rules engine to ensure resources are available). 

Regarding claim 16, Einkauf teaches the method of claim 15, wherein the storage facility comprises cloud storage (¶50 - Networks set up by an entity such as a company or a public sector organization to provide one or more services (such as various types of cloud-based computing or storage) accessible via the Internet and/or other networks to a distributed set of clients may be termed provider networks).

Conclusion

























Examiner’s Notes:
Other reference(s) of relevance:
2013/0275363 issued to Wu et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARENCE D MCCRAY/Examiner, Art Unit 2458      
                                                                                                                                                                                                  /KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458